DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,880. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,113,880 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,113,880. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 19 of the instant application correspond across the column to the like lettered elements of claim 16 of patent 11,113,880 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 19 are to be found in patent claim 16 as the application claim 19 fully encompasses patent claim 16. The difference between the application claim 19 and the patent claim 16 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 16 of the patent is in effect a “species” of the “generic" invention of the application claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 19 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16 of the patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,113,880. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 18 of patent 11,113,880 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 20 are to be found in patent claim 18 as the application claim 20 fully encompasses patent claim 18. The difference between the application claim 20 and the patent claim 18 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 28 of the patent is in effect a “species” of the “generic" invention of the application claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 20 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent.

Application 17/391,416
Patent 11,113,880 - Application 16/518,703
1. A method comprising, by a computing system: 

(a) receiving a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least a first virtual object visible from the viewpoint; 

(c) determining a first number of pixels required for depicting the first virtual object in the image; 

(d) determining a first geometry simplification level for the first virtual object based on the first number of pixels; 

(e) generating a first mesh representation of the first virtual object based on the first geometry simplification level, wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level; and 

(f) rendering the image of the virtual scene using at least the generated first mesh representation of the first virtual object received by the second computer over a specified period of time.
1. A method comprising, by a computing system: 

(a) receiving a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least one virtual object visible from the viewpoint; determining a position of the virtual object relative to a lens used for viewing the image; 

(c) determining a number of pixels required for depicting the virtual object in the image; 

(d) determining a geometry simplification level for the virtual object based on the determined position of the virtual object relative to the lens, distortion characteristics associated with the lens at an area covered by the virtual object and the number of pixels required for depicting the virtual object in the image; 

(e) generating a mesh representation of the virtual object based on the determined geometry simplification level, wherein a number of polygons used in the mesh representation depends on the determined geometry simplification level; and 

(f) rendering the image of the virtual scene using at least the generated mesh representation of the virtual object.
19. A system comprising: 

(a) one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, 

(b) the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: 

(c) receive a request to render an image of a virtual scene from a viewpoint, the image comprising at least a first virtual object visible from the viewpoint; 

(d) determine a first number of pixels required for depicting the first virtual object in the image; 

(e) determining a first geometry simplification level for the first virtual object based on the first number of pixels; 

(f) generate a first mesh representation of the first virtual object based on the first geometry simplification level, 

(g) wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level; and 

(h) render the image of the virtual scene using at least the generated first mesh representation of the first virtual object.
16. A system comprising: 

(a) one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, 

(b) the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: 

(c) receive a request to render an image of a virtual scene from a viewpoint, the image comprising at least one virtual object visible from the viewpoint; determine a position of the virtual object relative to a lens used for viewing the image; 

(d) determine a number of pixels required for depicting the virtual object in the image; 

(e) determine a geometry simplification level for the virtual object based on the determined position of the virtual object relative to the lens, distortion characteristics associated with the lens at an area covered by the virtual object and the number of pixels required for depicting the virtual object in the image; 

(f) generate a mesh representation of the virtual object based on the determined geometry simplification level, 

(g) wherein a number of polygons used in the mesh representation depends on the determined geometry simplification level; and 

(h) render the image of the virtual scene using at least the generated mesh representation of the virtual object.
20. One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to: 

(a) receive a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least a first virtual object visible from the viewpoint; 

(c) determine a first number of pixels required for depicting the first virtual object in the image; 

(d) determining a first geometry simplification level for the first virtual object based on the first number of pixels; 

(e) generate a first mesh representation of the first virtual object based on the first geometry simplification level, 

(f) wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level; and 

(g) render the image of the virtual scene using at least the generated first mesh representation of the first virtual object.
18. One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to: 

(a) receive a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least one virtual object visible from the viewpoint; determine a position of the virtual object relative to a lens used for viewing the image; 

(c) determine a number of pixels required for depicting the virtual object in the requested image; 

(d) determine a geometry simplification level for the virtual object based on the determined position of the virtual object relative to the lens, distortion characteristics associated with the lens at an area covered by the virtual object and the number of pixels required for depicting the virtual object in the image; 

(e) generate a mesh representation of the virtual object based on the determined geometry simplification level, 

(f) wherein a number of polygons used in the mesh representation depends on the determined geometry simplification level; and 

(g) render the image of the virtual scene using at least the generated mesh representation of the virtual object.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al. (U. S. Patent Application Publication 2018/0275410 Al, hereafter '410).

Regarding claim 1, Yeoh teaches a method comprising, by a computing system (‘410; fig. 9D; ¶ 0185-0188): receiving a request to render an image of a virtual scene from a viewpoint (‘410; ¶ 0007-0008; monitoring information associated with eye movements of the user; determine a fixation point in a three-dimensional location in a field of view of the user – the request - and presenting virtual content at three-dimensional locations within the display frustum based on the determined fixation point), the image comprising at least a first virtual object visible from the viewpoint (‘410; ¶ 0007-0008; causing a presentation to the user, via a display, of the virtual objects within the display frustum, with at least one virtual object being rendered according to the adjusted resolution); determining a first number of pixels required for depicting the first virtual object in the image (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004); determining a first geometry simplification level for the first virtual object based on the first number of pixels (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; mesh simplification provided, based on the first number of pixels, where the determined number of pixels of each object as projected to screen space for the determined view); generating a first mesh representation of the first virtual object based on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided), wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided); and rendering the image of the virtual scene using at least the generated first mesh representation of the first virtual object (‘410; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; Abstract; rendered image of scene and virtual objects as determined in the foregoing limitations/features/methods).
Yeoh discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Yeoh to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

In regard to claim 2, Yeoh teaches the method of claim 1 and further teaches the method as further comprising: determining a first region of the image in which the first virtual object would appear (‘410; fig. 11A1; ¶ 0119; ¶ 0191-0203), wherein the first geometry simplification level is associated with the first region (‘410; figs. 10A-10C; 11A1; ¶ 0119; ¶ 0191-0203; in the example of fig. 11A1, an object that is rendered determined by the object being in one of the 25 regions defined by this simple example).

Regarding claim 3, Yeoh teaches the method of claim 2 and further teaches wherein determining the first geometry simplification level for the first virtual object comprises: determining a first pixel number threshold associated with the first region (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004); and determining the first geometry simplification level based on a comparison of the first number of pixels required for depicting the first virtual object and the first pixel number threshold associated with the first region (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004).

In regard to claim 4, Yeoh teaches the method of claim 3 and further teaches wherein the first mesh representation of the first virtual object comprises a higher number of polygons when the first number of pixels required for depicting the first virtual object exceeds the first pixel number threshold (‘410; fig. 6; ¶ 0150-0152; ¶ 0202; fig. 11A1), and wherein the first mesh representation of the first virtual object comprises a lower number of polygons when the first pixel number threshold exceeds the first number of pixels required for depicting the first virtual object (‘410; fig. 6; ¶ 0127; ¶ 0150-0152; ¶ 0202; fig. 11A1; representation of the first virtual object comprises a lower number of polygons when the first pixel number threshold exceeds the first number of pixels required for depicting the first virtual object).

Regarding claim 5, Yeoh teaches the method of claim 3 and further teach wherein the first region is one of a plurality of regions of the image, and wherein a pixel number threshold associated with each of the plurality of regions is determined based on a proximity of the region to a center of a lens used for viewing the image (‘410; fig. 6; ¶ 0150-0152; plurality of lenses 320, 330, 340, 350 centered on the central axis of the display system; fig. 11A1).

In regard to claim 6, Yeoh teaches the method of claim 5 and further teaches the method as further comprising: determining a second number of pixels required for depicting a second virtual object in the image (‘410; fig. 10C; ¶ 0196-0197; second virtual object 1012B located to the right of the central axis of the FOV of the display system and associated optical elements therein); determining a second geometry simplification level for the second virtual object based on the second number of pixels required for depicting the second virtual object (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004); and generating a second mesh representation of the second virtual object based on the determined second geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided), wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided), wherein a second number of polygons used in the second mesh representation depends on the determined second geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided), wherein the rendering of the image of the virtual scene further uses the generated second mesh representation of the second virtual object (‘410; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; Abstract; rendered image of scene and virtual objects as determined in the foregoing limitations/features/methods).

Regarding claim 7, Yeoh teaches the method of claim 6 and further teaches wherein determining the second geometry simplification level for the second virtual object comprises: determining a second region of the image in which the second virtual object would appear (‘410; fig. 11A1; ¶ 0119; ¶ 0191-0203), wherein the first geometry simplification level is associated with the first region (‘410; figs. 10A-10C; 11A1; ¶ 0119; ¶ 0191-0203; in the example of fig. 11A1, an object that is rendered determined by the object being in one of the 25 regions defined by this simple example); determining a second pixel number threshold associated with the second region (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004); and determining the second geometry simplification level based on a comparison of the second number of pixels required for depicting the second virtual object and the second pixel number threshold associated with the second region (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004).

In regard to claim 8, Yeoh teaches the method of claim 7 and further teaches wherein the first pixel number threshold is larger than the second pixel number threshold when the second region is closer to the center of the lens than the first region (‘410; fig. 6; ¶ 0150-0152; plurality of lenses 320, 330, 340, 350 centered on the central axis of the display system; fig. 11A1).

In regard to claim 12, Yeoh teaches the method of claim 1, wherein the first virtual object is one of a plurality of virtual objects that collectively form a larger virtual object in the virtual scene, wherein a plurality of geometry simplification levels is respectively determined for the plurality of virtual objects, wherein the plurality of geometry simplification levels is non-uniform.

Regarding claim 13, Yeoh teaches the method of claim 1 and further teaches the method as further comprising: determining a foveal focus point based on images of one or more eyes of a user ('410; fig. 29A, elements 7080 and 7070; ¶ 0343; ¶ 0191; gaze tracking and fixation point determination) captured using one or more cameras ('410; ¶ 0164).

In regard to claim 14, Yeoh teaches the method of claim 13 and further teaches wherein the first geometry simplification level is determined further based on a distance of the first virtual object from the foveal focus point (‘410; fig. 6; ¶ 0127; ¶ 0150-0152; ¶ 0202; fig. 11A1).

Regarding claim 15, Yeoh teaches the method of claim 1 and further teaches wherein the first mesh representation of the first virtual object is procedurally generated based on the first geometry simplification level (‘410; ¶ 0019; ¶ 0202; a number of procedural mesh conversions and/or adjustments are taught).

In regard to claim 16, Yeoh teaches the method of claim 1 and further teaches wherein the image is one frame in a video (‘410; ¶ 0138; ¶ 0192’ frame in a captured video).

Regarding claim 17, Yeoh teaches the method of claim 16 and further teaches wherein the generation of the first mesh representation of the first virtual object and the rendering of the image are performed while the video is being displayed (‘410; ¶ 0138; ¶ 0192’ frames of captured video processed and displayed).

In regard to claim 18, Yeoh teaches the method of claim 1 and further teaches the method as further comprising: accessing, from memory, a shape definition of the first virtual object (‘410; ¶ 0187; memory storing virtual content), wherein the generation of the first mesh representation of the first virtual object is further based on the shape definition (‘410; ¶ 0007; ¶ 0119; ¶ 0190).

Regarding claim 19, Yeoh teaches a system (‘410; Abstract) comprising: one or more processors(‘410; fig. 9D; ¶ 0187-0188; one or more processors, one or more CPU’s) and one or more computer-readable non-transitory storage media (‘410; fig. 30D, element 8090; ¶ 0357; storage medium 8090) coupled to one or more of the processors (‘410; fig. 9D, 30D; ¶ 0187-0188; one or more processors, one or more CPU’s), the one or more computer-readable non-transitory storage media comprising instructions (‘410; fig. 30D; ¶ 0357) operable when executed by one or more of the processors (‘410; fig. 9D; ¶ 0187-0188; one or more processors, one or more CPU’s) to cause the system (‘410; Abstract) to: receive a request to render an image of a virtual scene from a viewpoint (‘410; ¶ 0007-0008; monitoring information associated with eye movements of the user; determine a fixation point in a three-dimensional location in a field of view of the user – the request - and presenting virtual content at three-dimensional locations within the display frustum based on the determined fixation point), the image comprising at least a first virtual object visible from the viewpoint (‘410; ¶ 0007-0008; causing a presentation to the user, via a display, of the virtual objects within the display frustum, with at least one virtual object being rendered according to the adjusted resolution); determine a first number of pixels required for depicting the first virtual object in the image (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004); determine a first geometry simplification level for the first virtual object based on the first number of pixels (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; mesh simplification provided, based on the first number of pixels, where the determined number of pixels of each object as projected to screen space for the determined view); generate a first mesh representation of the first virtual object based on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided), wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided); and render the image of the virtual scene using at least the generated first mesh representation of the first virtual object (‘410; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; Abstract; rendered image of scene and virtual objects as determined in the foregoing limitations/features/methods).
Yeoh discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Yeoh to be combined into a single arrangement sequenced to satisfy the order required for claim 19.

In regard to claim 20, Yeoh teaches One or more computer-readable non-transitory storage media (‘410; fig. 30D, element 8090; ¶ 0357; storage medium 8090) embodying software that is operable when executed (‘410; fig. 30D, element 8090; ¶ 0357) to cause one or more processors (‘410; fig. 9D, 30D; ¶ 0187-0188; one or more processors, one or more CPU's) to: receive a request to render an image of a virtual scene from a viewpoint (‘410; ¶ 0007-0008; monitoring information associated with eye movements of the user; determine a fixation point in a three-dimensional location in a field of view of the user – the request - and presenting virtual content at three-dimensional locations within the display frustum based on the determined fixation point), the image comprising at least a first virtual object visible from the viewpoint (‘410; ¶ 0007-0008; causing a presentation to the user, via a display, of the virtual objects within the display frustum, with at least one virtual object being rendered according to the adjusted resolution); determine a first number of pixels required for depicting the first virtual object in the image (‘410; figs. 10A-10C; ¶ 0191-0197; ¶ 0202; content included in a display frustum 1004 presented by a display system (e.g., the display system 60, FIG. 9D) where the number of pixels to describe each object as it is projected to screen space – element 1010 - in the frame to be rendered is dependent upon the dimensions of the object and its distance into the scene referenced to the particular viewing frustum at each frame period and usually a determined importance of the object; ¶ 0337-0038; render perspective determination module 7012 can include logic for mapping the data output by the user orientation determination module; CPU 7010 determines the perspective of a virtual camera fixed with respect to the user's head at any given time based on the data received from the user orientation determination module 7004); determine a first geometry simplification level for the first virtual object based on the first number of pixels (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; mesh simplification provided, based on the first number of pixels, where the determined number of pixels of each object as projected to screen space for the determined view); generate a first mesh representation of the first virtual object based on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided), wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level (‘410; fig. 12C; model vertices from 3D scene – generate mesh; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; ¶ 0223; various mesh simplification considerations provided); and render the image of the virtual scene using at least the generated first mesh representation of the first virtual object (‘410; figs. 10A-10C, 11A1, 12C; ¶ 0191-0203; Abstract; rendered image of scene and virtual objects as determined in the foregoing limitations/features/methods).
Yeoh discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Yeoh to be combined into a single arrangement sequenced to satisfy the order required for claim 20.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al. (U. S. Patent Application Publication 2018/0275410 Al, hereafter '410) as applied to claims 1-8 and 12-20 above, and in view of Stafford et al. (U. S. Patent Application Publication 2016/0091720 A1, hereafter ‘720).

Regarding claim 9, Yeoh teaches the method of claim 1 but does not teach wherein the first geometry simplification level for the first virtual object is determined further based on distortion characteristics at an area covered by the first virtual object associated with a lens used for viewing the image.
Stafford, solving the same problem of correcting for optical lens distortions encountered within a display chain, however, teaches wherein the first geometry simplification level for the first virtual object is determined further based on distortion characteristics at an area covered by the first virtual object associated with a lens used for viewing the image (‘720; figs. 1 and 2, elements 102, lens of the optics provided in the HMD; ¶ 0022; ¶ 0038; ¶ 0040-0041; ¶ 0044; perform lens aberration (distortion) correction based quadrant of the visible FOV or the center of the visible FOV) for the benefit of alleviating optical distortion caused by one or more of the lenses associated with a display system when it is determined that the distortion is sufficient to impact the user’s experience.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Stafford of methods for correction processing based on the distortion characteristics associated with the lens with the methods and systems for optimizing the rendering of dynamically generated geometry as taught by Yeoh for the benefit of alleviating optical distortion caused by one or more of the lenses associated with a display system when it is determined that the distortion is sufficient to impact the user’s experience.

In regard to claim 10, Yeoh and Stafford further teach wherein the first number of polygons used in the first mesh representation is lower when higher distortion is observed through the area covered by the first virtual object (‘410; fig. 6; ¶ 0127; ¶ 0150-0152; ¶ 0202; fig. 11A1; representation of the first virtual object comprises a lower number of polygons when higher distortion is observed through the area covered by the first virtual object as the virtual object is located away from the central axis of the lens yielding the higher distortion observed and the distortion will not be noticed by the user).

Regarding claim 11, Yeoh and Stafford teach the method of claim 9 and further teach wherein the first number of polygons used in the first mesh representation is higher when lower distortion is observed through the area covered by the first virtual object (‘410; fig. 6; ¶ 0127; ¶ 0150-0152; ¶ 0202; fig. 11A1; representation of the first virtual object comprises a higher number of polygons when lower distortion is observed through the area covered by the first virtual object as the virtual object is located near the central axis of the lens yielding the low distortion of observed content in the foveal vision area of the user and the low lens distortion is not too much of a factor, however, the keen foveal vision of the user will require a higher number of polygons if an acceptable image is desired).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613